UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-170828 AMERICAN HOUSING REIT INC. (Exact name of registrant as specified in its charter) Maryland 46-4022327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 894-7971 1601 Blake Street, Suite 310, Denver, CO 80202 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding October 2, 2014 Common Stock, $0.001 par value per share 505,199shares AMERICAN HOUSING REIT INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets (Unaudited) – March 31, 2014and September 30, 2013 3 Condensed Statements of Operations (unaudited) – Three- and Six-Month Periods Ended March 31, 2014 and March 31, 2013 4 Condensed Statements of Cash Flows (unaudited) – Six-Month Period Ended March 31, 2014 5 Notes to the Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements included in this Quarterly Report on Form 10-Q constitute forward-looking statements within the meaning of the federal securities laws. Forward-looking statements relate to expectations, beliefs, projections, forecasts, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. These statements are only predictions. We caution that forward-looking statements are not guarantees. Actual events or our investments and results of operations could differ materially from those expressed or implied in the forward-looking statements. Forward-looking statements are typically identified by the use of terms such as “may,” “will,” “should,” “expect,” “could,” “intend,” “plan,” “anticipate,” “estimate,” “believe,” “continue,” “predict,” “potential” or the negative of such terms and other comparable terminology. You can also identify forward-looking statements by discussions of strategy, plans or intentions. The forward-looking statements included in this report reflect our current views about future events and are subject to numerous known and unknown risks, uncertainties, assumptions and changes in circumstances that may cause our actual results to differ significantly from those expressed in any forward-looking statement. Statements regarding the following subjects, among others, may be forward-looking: · our business and investment strategy; · our projected operating results; · economic, demographic or real estate development in our markets; · home value appreciation, employee growth, residential building permits, median household income and household formation in our markets; · defaults on, early termination of or non-renewal of leases by our tenants; · our ability to identify properties to acquire and completing acquisitions; · increased time and/or expense to gain possession and restore properties; · our ability to successfully operate acquired properties; · projected operating costs; · rental rates or vacancy rates; · our ability to obtain financing arrangements; · general volatility of the markets in which we participate; · our expected investments; · interest rates and the market value of our target assets; · impact of changes in governmental regulation, tax law and rates and similar matters; · our ability to qualify and maintain our qualification as a real estate investment trust (“REIT”) for federal income tax purposes; · availability of qualified personnel; · estimates relating to our ability to make distributions to our stockholders in the future; · our understanding of our competition; and · market trends in our industry, real estate values, the debt securities markets or the general economy. The forward-looking statements are based on our beliefs, assumptions and expectations of future events, taking into account all information currently available to us. Forward-looking statements are not guarantees of future events or of our performance. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us. If a change occurs, our business, financial condition, liquidity, cash flows and results of operations may vary materially from those expressed in or implied by our forward-looking statements. New risks and uncertainties arise over time, and it is not possible for us to predict the occurrence of those matters or the manner in which they may affect us. Except as required by law, we are not obligated to, and do not intend to, update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. You should, therefore, not rely on these forward-looking statements as of any date subsequent to the date of this Quarterly Report on Form 10-Q. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. AMERICAN HOUSING REIT INC. (formerly known as OnTarget360 Group, Inc.) CONDENSED BALANCE SHEETS (unaudited) Assets March 31, September 30, Investment in real estate: Land $ $
